




 
CAPITOL FEDERAL FINANCIAL, INC.
 
 
2012 EQUITY INCENTIVE PLAN
 


NON-QUALIFIED STOCK OPTION AWARD AGREEMENT




NQSO No.
_______________                                                                           Grant
Date: _______________


This Non-Qualified Stock Option Award (“NQSO”) is granted by Capitol Federal
Financial, Inc. (“Corporation”) to [Name] (“Option Holder”) in accordance with
the terms of this Non-Qualified Stock Option Award Agreement (“Agreement”) and
subject to the provisions of the Capitol Federal Financial, Inc. 2012 Equity
Incentive Plan, as amended from time to time (“Plan”).  The Plan is incorporated
herein by reference.


1.  
NQSO Award.  The Corporation grants to Option Holder NQSOs to purchase
[Number] Shares at an Exercise Price of $[Number] per Share.  These NQSOs are
subject to forfeiture and to limits on transferability until they vest, as
provided in Sections 5 and 6 of this Agreement and in Article V of the Plan.

 
2.  
Vesting Dates.  The NQSOs shall vest as follows, subject to earlier vesting in
the event of a termination of Service as provided in Section 6:

 
NQSOs for
 
Vesting
Date                                                                Number of
Shares Vesting
 

       



3.  
Exercise.  The Option Holder (or in the case of the death of the Option Holder,
the designated legal representative or heir of the Option Holder) may exercise
the NQSOs during the Exercise Period by giving written notice to the Vice
President of Investor Relations in the form required by the Committee (“Exercise
Notice”).  The Exercise Notice must specify the number of Shares to be
purchased, which shall be at least 100 unless fewer shares remain
unexercised.  The exercise date is the date the Exercise Notice is received by
the Corporation.  The Exercise Period commences on the Vesting Date and expires
at 5:00 p.m., Topeka, Kansas time, on the date 15 years after the Grant Date,
such later time and date being hereinafter referred to as the “Expiration Date,”
subject to earlier expiration in the event of a termination of Service as
provided in Section 6.  Any NQSOs not exercised as of the close of business on
the last day of the Exercise Period shall be cancelled without consideration at
that time.

 
The Exercise Notice shall be accompanied by payment in full of the Exercise
Price for the Shares being purchased.  Payment shall be made: (a) in cash, which
may be in the form of a check, money order, cashier's check or certified check,
payable to the Corporation, or (b) by delivering Shares of the Corporation
already owned by the Option Holder having a Fair Market Value on the exercise
date equal to the aggregate Exercise Price to be paid, or (c) a combination of
cash and such Shares.
 
4.  
Related Awards:  These NQSOs [are not related to any other Award under the
Plan.] or [are related to stock appreciation rights granted on the Grant Date
and designated SAR No . ___.  To the extent any of the related stock
appreciation rights is exercised, the NQSOs shall terminate with respect to the
same number of Shares.]

 
5.  
Transferability.  The Option Holder may not sell, assign, transfer, pledge or
otherwise encumber any NQSOs, except in the event of the Option Holder’s death,
by will or by the laws of descent and distribution or pursuant to a Domestic
Relations Order.  The Committee, in its sole and absolute discretion, may allow
the Option Holder to transfer one or more NQSOs to the Option Holder’s Family
Members, as provided in the Plan.

 
6.  
Termination of Service.  If the Option Holder terminates Service for any reason
other than in connection with a Change in Control or the death or Disability of
the Option Holder, any NQSOs that have not vested as of the date of that
termination shall be forfeited to the Corporation, and the Exercise Period of
any vested NQSOs shall expire three months after that termination of Service
(but in no event after the Expiration Date), except in the case of a Termination
for Cause, in which case all NQSOs held by the Option Holder shall expire
immediately.  If the Option Holder’s Service terminates on account of the Option
Holder’s death or Disability, the Vesting Date for all NQSOs that have not
vested or been forfeited shall be accelerated to the date of that termination of
Service, and the Exercise Period of all vested NQSOs shall expire one year after
that termination of Service (but in no event after the Expiration Date).

 
7.  
Effect of Change in Control.  Upon a Change in Control, the Vesting Date for all
NQSOs that have not vested or been forfeited shall be accelerated to the date of
the earliest event constituting a Change in Control.  [May be modified at
Committee’s election for 280G planning purposes for executive officers, or for
directors holding 1% or more of the Corporation’s outstanding stock.]

 
8.  
Option Holder’s Rights.  The NQSOs awarded hereby do not entitle the Option
Holder to any rights of a shareholder of the Corporation.

 
9.  
Delivery of Shares to Option Holder.  Promptly after receipt of an Exercise
Notice and full payment of the Exercise Price for the Shares being acquired, the
Corporation shall issue and deliver to the Option Holder (or other person
validly exercising the NQSO) a certificate or certificates representing the
Shares of Common Stock being purchased, or evidence of the issuance of such
Shares in book-entry form, registered in the name of the Option Holder (or such
other person), or, upon request, in the name of the Option Holder (or such other
person) and in the name of another person in such form of joint ownership as
requested by the Option Holder (or such other person) pursuant to applicable
state law.  The Corporation’s obligation to deliver a stock certificate or
evidence of the issuance of Shares in book-entry form for Shares purchased upon
the exercise of an NQSO can be conditioned upon the receipt of a representation
of investment intent from the Option Holder (or the Option Holder’s Beneficiary)
in such form as the Committee requires.  The Corporation shall not be required
to deliver stock certificates or evidence of the issuance of Shares in
book-entry form for Shares purchased prior to: (a) the listing of those Shares
on the Nasdaq; or (b) the completion of any registration or qualification of
those Shares required under applicable law.

 
10.  
Adjustments in Shares.  In the event of any recapitalization, forward or reverse
stock split, reorganization, merger, consolidation, spin-off, combination,
exchange of Shares or other securities, stock dividend, special or recurring
dividend or distribution, liquidation, dissolution or other similar corporate
transaction or event, the Committee, in its sole discretion, shall adjust the
number of Shares or class of securities of the Corporation covered by the NQSOs
or the Exercise Price of the NQSOs.  The Option Holder agrees to execute any
documents required by the Committee in connection with an adjustment under this
Section 10.

 
11.  
Tax Withholding.  The Corporation shall have the right to require the Option
Holder to pay to the Corporation the amount of any tax that the Corporation is
required to withhold with respect to such Shares, or in lieu thereof, to retain
or sell without notice, a sufficient number of Shares to cover the minimum
amount required to be withheld.  The Corporation shall have the right to deduct
from all dividends paid with respect to the Shares the amount of any taxes that
the Corporation is required to withhold with respect to such dividend payments.

 
12.  
Plan and Committee Decisions are Controlling.  This Agreement, the award of
NQSOs to the Option Holder and the issuance of Shares upon the exercise of the
NQSOs are subject in all respects to the provisions of the Plan, which are
controlling.  Capitalized terms herein not defined in this Agreement shall have
the meaning ascribed to them in the Plan.  All decisions, determinations and
interpretations by the Committee respecting the Plan, this Agreement, the award
of NQSOs or the issuance of Shares upon the exercise of the NQSOs shall be
binding and conclusive upon the Option Holder, any Beneficiary of the Option
Holder or the legal representative thereof.

 
13.  
Option Holder’s Employment.  Nothing in this Agreement shall limit the right of
the Corporation or any of its Affiliates to terminate the Option Holder’s
service or employment as a director, advisory director, director emeritus,
officer or employee, or otherwise impose upon the Corporation or any of its
Affiliates any obligation to employ or accept the services or employment of the
Option Holder.

 
14.  
Amendment.  The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Agreement; provided, however,
that the Committee may not amend, alter, suspend, discontinue or terminate any
provision of this Agreement if such action may adversely affect the Option
Holder without the Option Holder’s written consent.  To the extent permitted by
applicable laws and regulations, the Committee shall have the authority, in its
sole discretion but with the permission of the Option Holder, to accelerate the
vesting of the Shares or remove any other restrictions imposed on the Option
Holder with respect to the Shares, whenever the Committee may determine that
such action is appropriate.

 
15.  
Option Holder Acceptance.  The Option Holder shall signify acceptance of the
terms and conditions of this Agreement and acknowledge receipt of a copy of the
Plan by signing in the space provided below and returning the signed copy to the
Corporation.

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 


 
CAPITOL FEDERAL FINANCIAL, INC.






By ________________________________
Its  ________________________________




 


 
ACCEPTED BY OPTION HOLDER
 
___________________________________
(Signature)


___________________________________
(Print Name)


___________________________________
(Street Address)
 
___________________________________
(City, State & Zip Code)
 




Beneficiary Designation:


The Option Holder designates the following Beneficiary to receive the Shares
upon the Option Holder’s death:


________________________________________________________________________








 
 

--------------------------------------------------------------------------------

 
